Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner note: a processor is interpreted as a hardware processor under TC2400.
The specification [0011] a device comprising a processor and a computer-readable storage device. A device is a hardware since it comprising a processor (a hardware). Therefore, a computer-readable storage device (store instructions (claims 7-12, 18-23) is provides by a hardware structure (A device comprising a processor). 

Response to Arguments

112 Rejection: 
Applicant's arguments to claims 8-21 have been fully considered but they are deemed not persuasive. The fig.4 and specification [0073 and [0117] do not provide a structure of a client device.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the sixth paragraph of 35 U.S.C. 112:
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to claims 18-21:
3-Prong Analysis for “means-type” claim limitations
(A) the claim limitations use a term "client device" used as a substitute for “means” that is a generic placeholder.
(B) the term is modified by functional language, typically linked by the transition
word “execution”,”perform”, “display”, “assign”, “determine” .
(C) the term is not modified by sufficient definite structure for performing the
claimed function. Applicant's specification is devoid of sufficient disclosure of structure
for these terms as required by 112 second paragraph.
Note: the specification [0042] The client device web browser (or other application) then renders the page accordingly. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 
	
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AIA  35 U.S.C. 103(a) are summarized as follows: 	1. Determining the scope and contents of the prior art. 	2. Ascertaining the differences between the prior art and the claims at issue. 	3. Resolving the level of ordinary skill in the pertinent art. 	4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 3-5, 7, 9-11, 21, 24-25 are rejected under 35 U.S.C. 103 as being anticipated by Kerschhofer (US2016/0226811) in view of Lee (US20180253659).

Regarding to claim 1:
Kerschhofer disclose A computer-implemented method comprising:
receiving a plurality of messages (Kerschhofer, fig. 5, 502 [0061] receive email data related to a recipient, the email data including a first plurality of email messages received at a chronological order. [0022] An email recipient, as shown in FIG. 1, can receive emails via Email Receiving Device 136, through a system and user interface such as Sales Priority Inbox (SPI));
for each message, assigning a message priority (Kerschhofer [0022] scoring, filtering, and bucketing emails according to its sales priority relative to the recipient. [0022] Email Receiving Device 136 can be Computing Device 134. [0027] Score Component 122 (of device 134/136) is operable to calculate a respective relevance score of each email, which indicates a priority level of the email relative to the recipient … the recipient can be assigned 100 points … an owner is not the user or the recipient can be assigned 70 points. Note: scoring each email message or assigned points to email message is assigning a message priority);
displaying the messages according to the assigned message priority (Fig.5, 506-510. [0063] the priority inbox system can determine a respective relevance score … indicating a priority level of an email message relative to the recipient. [0065] display the second plurality of email messages in a priority order reflecting priorities of the second plurality of email messages relative …  display the selected emails in a priority order that reflects priorities of the emails on a user interface) ; and
Kerschhofer does not explicitly disclose wherein the message priority is at least partially based upon factors relating to the recipient of the message in relation to a message content of the message.
wherein the message priority is at least partially based upon factors relating to the recipient of the message (Kerschhofer, [0022] scoring, filtering, and bucketing emails according to its sales priority relative to the recipient. [0027] calculate a respective relevance score of each email, which indicates a priority level of the email relative to the recipient)
Kerschhofer teaches wherein the message priority is at least partially based upon factors relating to the recipient of the message but does not explicitly disclose 
Lee teaches wherein the message priority is at least partially based upon factors relating to the recipient of the message in relation to a message content of the message ([0007] the priority score may be based … one or more keywords within the new message, and a sentiment of the new message … on other recipients of the new message . [0055] analyze and generate a score describing the relative hierarchy between a user associated with the message and the various other senders/recipients of the message … hierarchy scores for the sender of an email sent to a user's account, other users that received the same email. [0057] the relative hierarchy score may increase or decrease for each level of hierarchy up or down … for direct reporting chains (see fig. 3 for hierarchy scores/priorities when an email messages is sent to higher/lower level receivers). Also see Fig.2c, 211-212. [0061-0063] At step 211 … analyze the content of a message … output scores and/or classifications … Such scores and/or classifications may include at least a message priority score. [0064] At step 212 … generate a priority score)
It would have been obvious to a person of ordinary skill in the before the effective filling date of the claimed invention to take the teachings of Lee and apply them on the teachings of Kerschhofer to further implement wherein the message priority is at least partially based upon factors relating to the recipient of the message in relation to a message content of the message.  One would be motivated to do so because in order to improve better system and method to provide the priority score may be based on one or 

Regarding to claim 3:
The method of claim 1, wherein assigning a message priority based upon the message content and wherein assigning the message priority comprises assigning a score to the message based upon the message content (Lee [0007] the priority score may be based … one or more keywords within the new message, and a sentiment of the new message. [0061-0063] At step 211 … analyze the content of a message … output scores and/or classifications … Such scores and/or classifications may include at least a message priority score), and at least one of a recipient identity, a sender identity, a messaging platform of the message, or  a message age (Kerschhofer [0022] The SPI can provide an automatic mechanism of scoring, filtering, and bucketing emails according to its sales priority relative to the recipient. [0027] Score Component 122 is operable to calculate a respective relevance score of each email, which indicates a priority level of the email relative to the recipient … email address of the senders and recipients …  a numeric value of the relevance score is proportional to the priority or importance of the email. … an owner is the user or the recipient can be assigned 100 points; … an owner is not the user or the recipient can be assigned 70 points. [0029] After the scoring of each email … Note: scoring each email message or assigned points to email message is assigning a score; recipient’s email address is a recipient identity. [0063] relevance score associated with each of the first plurality of email messages based at least in part on the email data and the customer data. Note: sales priority, email data , customer data (business relationship, leads, contacts, accounts, opportunities … sales – see [0062]) is message content).
Regarding to claim 4:
Kerschhofer teaches The method of claim 1, 
Kerschhofer does not explicitly disclose further comprising determining whether to respond to one or more of the plurality of messages with an automated agent based upon the assigned priority.
Lee teaches further comprising determining whether to respond to one or more of the plurality of messages with an automated agent based upon the assigned priority (Fig.2D, step 213. [0065] Referring to FIG. 2D, at step 213, message management computing platform 110 and/or machine learning engine 112e may determine an automatic response … 112e may be more likely to recommend sending automatic responses to higher priority messages. [0034] message management computing platform 110 … be and/or include server computers, desktop computers, laptop computers, tablet computers, smart phones)
It would have been obvious to a person of ordinary skill in the before the effective filling date of the claimed invention to take the teachings of Lee and apply them on the teachings of Kerschhofer to further implement further comprising determining whether to respond to one or more of the plurality of messages with an automated agent based upon the assigned priority.  One would be motivated to do so because in order to 

Regarding to claim 5:
The method of claim 1, wherein the plurality of messages are received over a plurality of messaging platforms (Kerschhofer fig. 8 shows plurality of devices 802. [0022] Email Receiving Device 136 can be one or more personal computers, phones, tablets, or servers that are operable to receive and process various data such as email data and customer data. [0080] User or client devices can include any of a number of general purpose personal computers)
Regarding to claim 7:
A device comprising a processor and a computer-readable storage device that stores instructions that, when executed by the processor, cause the processor to perform operations comprising (Kerschhofer Fig. 1, [0022] Email Receiving Device 136 can include one or more Central Processing Units, e.g. CPU 118, that are operable to executed program instructions stored in a storage device, such as Memory 120
 [Rejection rationale for claim 1 is applicable].
Regarding to claim 9:
[Rejection rationale for claim 3 is applicable].
Regarding to claim 10:
[Rejection rationale for claim 4 is applicable].

Regarding to claim 11:
[Rejection rationale for claim 5 is applicable].
Regarding to claim 21:
[Rejection rationale for claim 4 is applicable].
Regarding to claim 24:
The method of claim 1, wherein each message of the plurality of messages includes the message content (Lee, ([0007] one or more keywords within the new message, and a sentiment of the new message … on other recipients of the new message. [0061] At step 211 … analyze the content of a message), a recipient identity, and a sender identity (Kerschhofer, [0027] email address of the senders and recipients).
Regarding to claim 25:
The method of claim 24, wherein assigning the message priority for one message of the plurality of messages includes determining the message content includes a trigger word using natural language processing (Lee, [0007] the priority score may be based … one or more keywords within the new message, and a sentiment of the new message. [0026] performing sentiment analysis, keyword analysis, and/or topic analysis on the content of messages)

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kerschhofer (US2016/0226811), in view of Lee (US20180253659), further in view of Sood (US2006/0010217), hereafter referred to as “Sood”.

Regarding to claim 2:
Kerschhofer-Lee teaches The method of claim 1, 
Kerschhofer-Lee does not explicitly disclose wherein displaying the messages according to the assigned message priority comprises displaying the messages by ordering the messages according to rules of priority.
Sood teaches wherein displaying the messages according to the assigned message priority comprises displaying the messages by ordering the messages according to rules of priority ([0043] The prioritization method uses the data in conjunction with weighted rules to rank the message … The message is then displayed on a GUI (Graphical User Interface) in accordance with the rank assigned by the prioritization methodology.)
It would have been obvious to a person of ordinary skill in the before the effective filling date of the claimed invention to take the teachings of Sood and apply them on the teachings of Kerschhofer-Lee to further implement wherein displaying the messages 
Regarding to claim 8:
[Rejection rationale for claim 2 is applicable].

Claims 6, 12, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kerschhofer (US2016/0226811), in view of Lee (US20180253659), further in view of Sherrets (US 9,461,955).

Regarding to claim 6:
Kerschhofer-Lee teaches The method of claim 1, 
Kerschhofer-Lee does not explicitly disclose wherein the message priority is a score calculated from a first score based upon organizational message priority and a second score based upon agent message priority based upon the factors relating to the recipient of the message.
Sherrets teaches wherein the message priority is a score calculated from a first score based upon organizational message priority and a second score based upon agent message priority based upon the factors relating to the recipient of the message (Fig. 3. Col 13, lines 25-32 “The priorities are assigned … based on the relevant data examined in block 312, including social data and user preferences and/or any other data. For example, priorities can be assigned based on the entities sending and/or receiving the messages and their social relationship to the user”. Col 14, lines 33-43 “multiple factors in the determination of priorities. For example, various factors can be assigned weights and a score determined to determine the priority. For example, the social relationship of a pending message's entity with the user can be assigned a higher weight if the user prefers such weighting, while location, size, user preferences, and other factors can be assigned particular weights designated by the user in user preferences. In some implementations, each factor can be multiplied by its weighting factor and added together to achieve a priority score for each information message”. Note: multiplied/added together priority scores of social relationship, user prefers is the message priority is a score calculated from a first score based upon organizational message priority and a second score based upon agent message priority based upon the factors relating to the recipient of the message; social relationship, user prefers is organizational message priority and agent message priority)
It would have been obvious to a person of ordinary skill in the before the effective filling date of the claimed invention to take the teachings of Sherrets and apply them on the teachings of Kerschhofer-Lee to further implement further comprising wherein the message priority is a score calculated from a first score based upon organizational message priority and a second score based upon agent message priority based upon 
Regarding to claim 12:
[Rejection rationale for claim 6 is applicable].

Claims 18, 20, and 22 are rejected under 35 U.S.C. 103 as being anticipated by Kerschhofer (US2016/0226811), in view of Lee (US20180253659), further in view of Gura (US2014/0180872) hereafter referred to as “Gura”
Regarding to claim 18:
Kerschhofer-Lee teaches A system comprising:
a processor and a computer-readable storage device that stores instructions that, when executed by the processor, cause the processor to perform operations comprising (Kerschhofer [0007] a system comprising, one or more one or more processors; and memory including instructions that, upon being executed by the one or more processors. Fig. 8): 
wherein the software instructions cause a second processor of the client device to assign a message priority to each message based upon at least one of a message content, a recipient identity, a sender identity, a messaging platform of the message, or a message age (Kerschhofer [0083] devices also typically will include … email address of the senders and recipients …  a numeric value of the relevance score is proportional to the priority or importance of the email … an owner is the user or the recipient can be assigned 100 points … an owner is not the user or the recipient can be assigned 70 points), and 
wherein the software instructions cause a display of the client device to display the plurality of messages according to the assigned message priority of each message (Kerschhofer [0083] devices … a client application or Web browser. [0065] display the second plurality of email messages in a priority order reflecting priorities of the second plurality of email messages relative …  display the selected emails in a priority order that reflects priorities of the emails on a user interface)
Kerschhofer-Lee does not explicitly disclose transmitting data to a client device to display a plurality of messages related to a product or a service for purchase from an online merchant, wherein the data includes software instructions for execution by the client device.
Gura teaches transmitting data to a client device to display a plurality of messages related to a product or a service for purchase from an online merchant ([0045] The service provider server may provide the purchase summary display to the user, for example through a user device [0055] The purchase display summary may be presented to a user through browser application 112 of user device 110. [0014] A consumer may engage in a series of online and/or offline purchases for items … Items may refer herein to products, goods, and/or services)
wherein the data includes software instructions for execution by the client device ([0045] The service provider server may provide the purchase summary display to the user, for example through a user device [0055] The purchase display summary may be presented to a user through browser application 112 of user device 110. [0021] Browser application 112 … applications executable by a hardware processor, for example, a software program. [0022] Browser application 112 may be utilized access marketplace websites and engage in online transactions. Additionally, browser application 112 may access websites corresponding to web-based email clients. Note: a web/browser would obviously 
It would have been obvious to a person of ordinary skill in the before the effective filling date of the claimed invention to take the teachings of Gura and apply them on the teachings of Kerschhofer-Lee to further implement transmitting data to a client device to display a plurality of messages related to a product or a service for purchase from an online merchant and wherein the data includes software instructions for execution by the client device.  One would be motivated to do so because in order to improve better system and method to provide the purchase summary display to the user, for example through a user device methodology, purchases for items to products, goods, and/or services. Browser application 112 applications executable by a hardware processor, for example, a software program (Gura, [0045][0021]).

[Rejection rationale for claim 1 is applicable].
Regarding to claim 20:
[Rejection rationale for claim 3 is applicable].
Regarding to claim 22:
[Rejection rationale for claim 5 is applicable].

Claims 19 are rejected under 35 U.S.C. 103 as being anticipated by Kerschhofer (US2016/0226811), in view of Lee (US20180253659), in view of Gura (US2014/0180872), further in view of Sood (US2006/0010217)
Regarding to claim 19:
[Rejection rationale for claim 2 is applicable].

Claims 21 are rejected under 35 U.S.C. 103 as being anticipated by Kerschhofer (US2016/0226811), in view of Lee (US20180253659), further in view of Gura (US2014/0180872).
Regarding to claim 21:
[Rejection rationale for claim 4 is applicable].

Claims 23 are rejected under 35 U.S.C. 103 as being anticipated by Kerschhofer (US2016/0226811) in view of Lee (US20180253659), in view of Gura (US2014/0180872), further in view of in view of Sherrets (US 9,461,955), hereafter referred to as “Sherrets”.
Regarding to claim 23:
[Rejection rationale for claim 6 is applicable].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DOAN whose telephone number is 571 272-4317.  The examiner can normally be reached on Monday-Thursday and biweekly Friday 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on 571-272-7304(571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIVEK SRIVASTAVA/           Supervisory Patent Examiner, Art Unit 2449